
	

115 HR 3030 PCS: Elie Wiesel Genocide and Atrocities Prevention Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 521115th CONGRESS2d Session
		H. R. 3030
		IN THE SENATE OF THE UNITED STATES
		July 18, 2018Received; read twice and placed on the calendarAN ACT
		To help prevent acts of genocide and other atrocity crimes, which threaten national and
			 international security, by enhancing United States Government capacities
			 to prevent, mitigate, and respond to such crises.
	
	
 1.Short titleThis Act may be cited as the Elie Wiesel Genocide and Atrocities Prevention Act of 2018. 2.Sense of CongressIt is the sense of Congress that the United States affirms the critical importance of strengthening the United States Government’s efforts at atrocity prevention and response through interagency coordination such as the Atrocities Prevention Board (referred to in this section as the Board) or successor entity. In carrying out the work of the Board or successor entity, appropriate officials of the United States Government should—
 (1)meet regularly to monitor developments throughout the world that heighten the risk of atrocities; (2)identify any gaps in United States foreign policy concerning regions or particular countries related to atrocity prevention and response;
 (3)facilitate the development and implementation of policies to enhance the capacity of the United States to prevent and respond to atrocities worldwide;
 (4)provide the President with recommendations to improve policies, programs, resources, and tools related to atrocity prevention and response;
 (5)conduct outreach, including consultations, not less frequently than biannually, with representatives of nongovernmental organizations and civil society dedicated to atrocity prevention and response;
 (6)operate with regular consultation and participation of designated interagency representatives of relevant Federal agencies, executive departments, or offices; and
 (7)ensure funds are made available for the policies, programs, resources, and tools related to atrocity prevention and response, including through mechanisms such as the Complex Crises Fund or other related accounts.
 3.Statement of policyIt shall be the policy of the United States to— (1)regard the prevention of genocide and other atrocities as in its national security interests;
 (2)mitigate threats to United States security by addressing the root causes of insecurity and violent conflict to prevent—
 (A)the mass slaughter of civilians; (B)conditions that prompt internal displacement and the flow of refugees across borders; and
 (C)other violence that wreaks havoc on regional stability and livelihoods; (3)enhance the capacity of the United States to identify, prevent, address, and respond to the drivers of atrocities and violent conflict as part of the United States’ humanitarian, development, and strategic interests; and
 (4)pursue a Government-wide strategy to prevent and respond to the risk of genocide and other atrocities by—
 (A)strengthening the diplomatic, risk analysis and monitoring, strategic planning, early warning, and response capacities of the Government;
 (B)improving the use of foreign assistance to respond early, effectively, and urgently in order to address the root causes and drivers of violence, and systemic patterns of human rights abuses and atrocities;
 (C)strengthening diplomatic response and the use of foreign assistance to support transitional justice measures, including criminal accountability, for past atrocities;
 (D)supporting and strengthening local civil society, including human rights defenders and others working to help prevent and respond to atrocities, and protecting their ability to receive support from and partner with civil society at large;
 (E)promoting financial transparency and enhancing anti-corruption initiatives as part of addressing a root cause of insecurity; and
 (F)employing a variety of unilateral, bilateral, and multilateral means to prevent and respond to conflicts and atrocities by—
 (i)placing a high priority on timely, preventive diplomatic efforts; and (ii)exercising a leadership role in promoting international efforts to end crises peacefully.
 4.Training of Foreign Service officers in conflict and atrocities preventionSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (D)instruction on recognizing patterns of escalation and early warning signs of potential atrocities or violence, including gender-based violence, and methods of conflict assessment, peacebuilding, mediation for prevention, early action and response, and transitional justice measures to address atrocities.; and
 (2)by adding at the end the following new subsection:  (d)DefinitionIn this section, the term peacebuilding means nonviolent activities designed to prevent conflict through—
 (1)addressing root causes of violence; (2)promoting sustainable peace;
 (3)delegitimizing violence as a dispute resolution strategy; (4)building capacity within society to peacefully manage disputes, including the capacity of governments to address citizen grievances; and
 (5)reducing vulnerability to triggers that may spark violence.. 5.ReportsNot later than 180 days after the date of the enactment of this Act and annually thereafter for the following 6 years, the President shall transmit to the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate a report, with a classified annex if necessary, that includes—
 (1)a review, in consultation with appropriate interagency representatives, consisting of a detailed description of—
 (A)current efforts based on United States and locally identified indicators, including capacities and constraints for Government-wide detection, early warning and response, information-sharing, contingency planning, and coordination of efforts to prevent and respond to situations of genocide and atrocities and other mass violence, such as gender-based violence and violence against religious minorities;
 (B)recommendations to further strengthen United States capabilities described in subparagraph (A); (C)funding expended by relevant Federal departments and agencies on atrocities prevention activities, including transitional justice measures and the legal, procedural, and resource constraints faced by the Department of State and the United States Agency for International Development throughout respective budgeting, strategic planning, and management cycles to support conflict and atrocities prevention activities in countries identified to be at risk of atrocities;
 (D)current annual Government global assessments of sources of instability, conflict, and atrocities, the outcomes and findings of such assessments, and, where relevant, a review of activities, and the efficacy of such activities, that the Atrocities Prevention Board or successor entity undertook to respond to sources of instability, conflict, and atrocities;
 (E)consideration of analysis, reporting, and policy recommendations to prevent and respond to atrocities produced by civil society, academic, and other nongovernmental organizations and institutions;
 (F)countries and regions at risk of atrocities, including a description of most likely pathways to violence, specific risk factors, potential groups of perpetrators, and at-risk target groups; and
 (G)instruction on recognizing patterns of escalation and early warning signs of potential atrocities and methods of conflict assessment, peace-building, mediation for prevention, early action and response, and transitional justice measures to address atrocities in the Federal training programs for Foreign Service officers;
 (2)recommendations to ensure shared responsibility by— (A)enhancing multilateral mechanisms for preventing atrocities, including strengthening the role of international organizations and international financial institutions in conflict prevention, mitigation, and response; and
 (B)strengthening regional organizations; (3)implementation status of the recommendations contained in such review; and
 (4)identification of the Federal departments and agencies and civil society, academic, and nongovernmental organizations and institutions consulted for preparation of such report.
 6.DefinitionIn this Act, the term genocide means an offense under subsection (a) of section 1091 of title 18, United States Code, or any substantially similar conduct.
		
	Passed the House of Representatives July 17, 2018.Karen L. Haas,Clerk.
	July 18, 2018Received; read twice and placed on the calendar
